Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/30/2022 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, the phrase “component integral” (line 15) renders the claim indefinite. What does the component integral refer to?  The specification of the instant application does not explain what component integral is. For the purpose of finding prior arts, the examiner will interpret the component integral as mirror and pre-encoder optics.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 5, 6, 8, 9, 10, 12, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prystupa, D. et al. U. S. Patent No. US 20180340893 A1 (hereinafter Prystupa) in view of Hagler, T. U. S. Patent No. US 7944557 B2  (hereinafter Hagler).
Regarding claim 1, Prystupa teaches a method for measuring a property of each of a plurality of radiation fluxes (See paragraph [0249] claim 1 lines 1-2.), the spatial modulator (See Fig. 3 element 40 and paragraph [0212].) having a sequence of configurations (See paragraph [0134] claim 1 lines 1-6), each of which configurations causes the radiation flux to pass along one or more modulated flux paths (See paragraph [0134] lines 1-6.) each radiation flux being associated with a respective one of a plurality of separate modulation ports (The modulation ports correspond to the paths of light entering into element 40 in Fig. 3.) where each radiation flux passes to a respective one of the modulation ports (Each element 28 in Fig. 1 has its own respective one of the modulation ports. See Fig. 3 and the annotated Fig. below); cycling the spatial modulator past each of the modulation ports so that the sequence of configurations is applied to each modulation port (See paragraph [0238] column 2 lines 19-24 ) providing a plurality of detectors (See elements 44 and 45 in Fig. 3, paragraph [0213-0214].) associated with the radiation fluxes and for each radiation flux measuring an amplitude of the radiation flux along each modulated flux path (See paragraph [0134] column 1 lines 16-18.); and analyzing the radiation flux amplitudes (See paragraph [0134] lines 16-18.) associated with each modulation port to provide information about a property of the radiation flux from each of the plurality of radiation sources (See paragraph [0214] p. 12 lines 3-4.).
However, Prystupa fails to teach where each radiation flux arises from a different one of a plurality of radiation sources, comprising the steps of collecting each radiation flux independently of others of the plurality of radiation fluxes, and providing a spatial modulator common to all of the radiation sources.
Hagler, from the same field of endeavor as Prystupa, teaches where each radiation flux arises from a different one of a plurality of radiation sources (See Fig. 1C elements 24.SR1 and 24.SR2, column 16 paragraph 3.), comprising the steps of collecting each radiation flux independently of others of the plurality of radiation fluxes (This is shown in Fig. 1C where the detectors 26.SR1 and 26.SR2 collect independently the corresponding radiation fluxes. See column 16 paragraph 3.), and providing a spatial modulator common to all of the radiation sources (See Fig. 1C elements 22, 24.SR1, and 24.SR2 and column 16.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Hagler to Prystupa to have the limitation where each radiation flux arises from a different one of a plurality of radiation sources, comprising the steps of collecting each radiation flux independently of others of the plurality of radiation fluxes, providing a spatial modulator common to all of the radiation sources in order to analyze the radiation from multiple sources (See Abstract line 1.).

    PNG
    media_image1.png
    589
    785
    media_image1.png
    Greyscale

Regarding claim 2, Prystupa teaches the method according to claim 1 wherein the radiation flux from each different source (See paragraph [0202] and Fig. 2. Each detecting device 28 has radiation flux from each different source.)  is directed by the sequence of configurations in different directions based on a property of the radiation flux (See paragraph [0103-0106].).
Regarding claim 4, Prystupa does not teach the method according to claim 1 wherein the common spatial modulator is moved relative to the modulation ports so that the sequence of configurations moves past each of the modulation ports in turn.
Hagler, from the same field of endeavor as Prystupa, teaches the method according to claim 1 wherein the common spatial modulator (See Fig. 1C element 22.) is moved relative to the modulation ports (Element 22 is rotating (See column 13 line 61.) relative to the modulation ports. The modulation ports correspond to the path of radiation 54, see column 13 lines 32-38. Fig. 1C has two ports.) so that the sequence of configurations moves past each of the modulation ports in turn (See column 7 lines 3-10.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Hagler to Prystupa to have method according to claim 1 wherein the common spatial modulator is moved relative to the modulation ports so that the sequence of configurations moves past each of the modulation ports in turn in order to measure the optical characteristics of a sample (See column 10 lines 60-61.).
Regarding claim 5, Prystupa teaches the method according to claim 4 the modulation ports is rotated around the axis (See Fig. 1 element 28, where the modulation ports are located, see Fig. 3 and paragraph [0212]. Element 28 is on the surface of the rotating disk 11, see paragraph [0192] line 6.).
However, Prystupa does not teach wherein the common spatial modulator is arranged in a circle around an axis of rotation and wherein at least one of the common spatial modulator is rotated around the axis.
Hagler, from the same field of endeavor as Prystupa, teaches wherein the common spatial modulator is arranged in a circle around an axis of rotation and wherein at least one of the common spatial modulator is rotated around the axis (See Fig. 1 elements 22 and 40, column 13 lines 44-48.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Hagler to Prystupa to have the common spatial modulator is arranged in a circle around an axis of rotation and wherein at least one of the common spatial modulator is rotated around the axis in order to measure the optical characteristics of a sample (See column 10 lines 60-61.).
Regarding claim 6, Prystupa does not teach the method according to claim 5 wherein the common spatial modulator is arranged in a cylindrical surface surrounding the axis.
Hagler, from the same field of endeavor as Prystupa, teaches the method according to claim 5 wherein the common spatial modulator is arranged in a cylindrical surface surrounding the axis (Element 22 has a thickness as shown in Fig. 1A and a circular surface as shown in Fig. 2. Thus element 22 is arranged in a cylindrical surface surrounding the axis 40.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Hagler to Prystupa to have the method according to claim 5 wherein the common spatial modulator is arranged in a cylindrical surface surrounding the axis is rotated around the axis in order to obtain the spectral information from multiple wavelength source (See column 13 lines 30-31.).
Regarding claim 8, Prystupa discloses the method according to claim 1 wherein each source comprises a particle, the properties of which are to be analyzed and the radiation flux is interaction radiation reflected, scattered or emitted from the particle (See paragraph [0249] claim 13.).
Regarding claim 9, Prystupa discloses the method according to claim 8 wherein the particles (See Fig. 2 element 13, paragraph [0192] line 9.) are singulated in an aligned row of the particles in a respective one of a plurality of singulation ducts (Fig. 2 shows this limitation, elements 10, 14, and 13. See paragraph [0192] lines 1-10.).
Regarding claim 10, Prystupa fails to disclose the method according to claim 1 wherein at least one source is a reference source where the radiation flux of said at least one source has not interacted with a sample source to be analyzed.
Hagler, from the same field of endeavor as Prystupa, teaches the method according to claim 1 wherein at least one source is a reference source (See 9B element 24, column 13 line 29. Element 24 is a reference source.) where the radiation flux of said at least one source has not interacted with a sample source to be analyzed (Fig. 9B shows the radiation flux of said at least one source has not interacted with a sample source to be analyzed.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Hagler to Prystupa to have the method according to claim 1 wherein at least one source is a reference source where the radiation flux of said at least one source has not interacted with a sample source to be analyzed in order to properly align the target image onto the modulator (See column 27 lines 22-23.).
Regarding claim 11, Prystupa fails to disclose the method according to claim 10 wherein the sample and reference sources are compared.
From MPEP 2144.05 Section II.A " In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) states that [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to compare the measurement of the sample and the measurement of the reference light for the purpose of calibrating the detection system in order to obtain accurate measurement of the sample to be measured (See paragraph [0149] lines 8-10.). 
Regarding claim 12, Prystupa does not disclose the method according to claim 1 wherein a plurality of the modulation ports receive said radiation flux from different spatial regions of a single sample material.
Hagler, from the same field of endeavor as Prystupa, teaches the method according to claim 1 wherein a plurality of the modulation ports receive said radiation flux from different spatial regions of a single sample material (See Fig. 1C, column 16 paragraph 4.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Hagler to Prystupa to have the method according to claim 1 wherein a plurality of the modulation ports receive said radiation flux from different spatial regions of a single sample material in order to obtain the spectral information from multiple wavelength sources (See column 13 lines 30-31.).
Regarding claim 13, Prystupa does not disclose the method according to claim 1 including measuring a position of the common spatial modulator at least at two different times.
Hagler, from the same field of endeavor as Prystupa, teaches the method according to claim 1 including measuring a position of the common spatial modulator at least at two different times (See Fig. 1C, column 16 paragraph 3. Elements 52.SR1 and 52.SR1 are on the surfaces with corresponding position of the modulator 22.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Hagler to Prystupa to have the method according to claim 1 including measuring a position of the common spatial modulator at least at two different times in order to analyze the radiation from multiple sources (See Abstract line 1.).
Regarding claim 14, Prystupa fails to teach the method according to claim 13 wherein the position is measured by a component integral to the common spatial modulator.
Hagler, from the same field of endeavor as Prystupa, teaches the method according to claim 13 wherein the position is measured by a component integral to the common spatial modulator (See Fig. 1A elements 34 (See column 13 line 34.) and 36A (See column 13 line 33 and column 34 paragraph 3.), column 16 paragraph 3. These three elements are integral components of the common spatial modulator.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Hagler to Prystupa to have the method according to claim 13 wherein the position is measured by a component integral to the common spatial modulator in order to analyze the radiation from multiple sources (See Abstract line 1.).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prystupa and Hagler  as applied to claim 1 above, and further in view of Baier, F. et al. U. S. Patent No.  US 20050117707 A1 (hereinafter Baier) .
Regarding claim 3, Prystupa fails to teach the method according to claim 1 wherein the detectors are carried on a first member which is in relative motion with respect to the common spatial modulator.
Baier, from the same field of endeavor as Prystupa, teaches the method according to claim 1 wherein the detectors (See Fig. 9 element 17, paragraph [0054] lines 7-9.) are carried on a first member which is in relative motion (See paragraph [0055] claim 24 paragraph 3.) with respect to the common spatial modulator (See Fig. 9 element 1.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Baier to the modified device of Prystupa to have the method according to claim 1 wherein the detectors are carried on a first member which is in relative motion with respect to the common spatial modulator in order to obtain a plurality of projection images in a sinogram (See paragraph [0055] claim 24 paragraph 3.).
Allowable Subject Matter
Claims 7, 15-23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: Regarding claim 7, the prior arts of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “the method according to claim 5 wherein the common spatial modulator is stationary and the modulation ports are rotated” in combination with the remaining limitations of the claim.
Prystupa is the closest prior art which teaches a method for measuring radiation which comprises of a rotating disk (See Fig. 1 element 11.) and measuring system (See Fig. 1 element 11.). Each measuring system comprises of spatial modulations and a modulation port which provide the path for the radiation flux to reach the detectors (See Fig. 3.). Further, the measuring system is on the rotating disk and the rotating disk rotate around an axis 12 (See Fig. 1 elements 11 and 12.).
Hagler teaches a method and apparatus for analyzing radiation using a common spatial modulator (See Fig. 1A element 22.).
However, the above prior arts fail to teach the limitations of claim 7. Specifically, the “the method according to claim 5 wherein the common spatial modulator is stationary and the modulation ports are rotated”.
Therefore, prior art of record neither anticipates nor renders obvious the instant
application claimed invention as a whole either taken alone or in combination.
The following is an examiner’s statement of reasons for allowance: Regarding claim 15, the prior arts of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “the method according to claim 1 wherein the sequence of configurations comprises an ordered array of optical elements on a substrate and wherein the array of optical elements has at least three optical elements and at least two optical elements which modulate said radiation flux incident thereon differently” in combination with the remaining limitations of the claim. This limitation pertains to Fig. 3 of the instant application.
Hagler is the closest prior art which teaches a common spatial modulator (See Fig. 1A element 22.) formed on a surface of a substrate (See Fig. 1A element 23.). The surface of the common spatial modulator comprises four distinct pattern filters (See Fig. 2 elements 50a-d, column 16 lines 52-53.).
However, the above prior arts fail to teach the limitations of claim 7. Specifically, the “the method according to claim 1 wherein the sequence of configurations comprises an ordered array of optical elements on a substrate and wherein the array of optical elements has at least three optical elements and at least two optical elements which modulate said radiation flux incident thereon differently”.
Therefore, prior art of record neither anticipates nor renders obvious the instant
application claimed invention as a whole either taken alone or in combination.
Claims 16-23 would be allowable due to their dependencies to claim 15.

Prior Art not Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
1. Cheng, C.-J. et al. U.S. Patent No. US 20180329191 A1, discloses a method and apparatus for ultrafast time-resolved digital holography.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO FABIAN JR whose telephone number is (571)272-3632. The examiner can normally be reached M-F (8-12, 1-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO FABIAN JR/Examiner, Art Unit 2877                                                                                                                                                                                                        



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886